IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
REYNELDON J. DAVIS,

             Appellant,

 v.                                                   Case No. 5D18-1475

STATE OF FLORIDA,

             Appellee.

________________________________/

Decision filed August 31, 2018

3.850 Appeal from the Circuit
Court for Orange County,
John E. Jordan, Judge.

Spencer Rhodes, of R. Spencer Rhodes,
PA, Orlando, for Appellant.

No Appearance for Appellee.


PER CURIAM.


      AFFIRMED.




SAWAYA and PALMER, JJ., concur.
EISNAUGLE, J., concurring in part and dissenting in part.
                                                              CASE NO. 5D18-1475

EISNAUGLE, J., concurring in part and dissenting in part.

      I conclude that claim one is facially insufficient and therefore would remand that

claim for an opportunity to amend. See Alvarez v. State, 43 Fla. L. Weekly D1632 (Fla.

5th DCA July 20, 2018). I would otherwise affirm.




                                           2